                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

           Plaintiff,
                                             Case No. 14-20420
v.                                           District Judge Victoria A. Roberts

AHMAD RASHID LEWIS,

     Defendant.
_________________________________/

     ORDER DENYING MOTION TO VACATE SENTENCE [ECF No. 55]


     I.       INTRODUCTION

     This matter is before the Court on Ahmad Lewis’ pro se Motion to

Vacate Sentence pursuant to 28 U.S.C. § 2255.

     Lewis’ motion is DENIED.

     II.      BACKGROUND

     Lewis’ pled guilty to possession with intent to distribute a controlled

substance, in violation of 21 U.S.C. §§ 841(a)(1).

     The Court sentenced Lewis to a 60-month term of imprisonment to run

consecutively with Case No. 16-cr-20003. Judgment was entered on

October 26, 2017. Lewis did not appeal.



                                         1
   III.   ANALYSIS

   An unappealed federal criminal judgment becomes final ten days after it

is entered, for purposes of 28 U.S.C. § 2255 statute of limitations.

See Sanchez-Castellano, 358 F.3d 424, 426-27 (6th Cir. 2004). Lewis’

conviction became final on November 6, 2017. The Antiterrorism Effective

Death Penalty Act (“AEDPA”) imposes a one-year period of limitations to

file a habeas petition under 28 U.S.C. § 2255, which runs from the date on

which the judgment for a criminal conviction becomes final. Accordingly,

the statute of limitations set forth in 28 U.S.C. § 2255(f)(1) expired on

November 6, 2018, one year after the date on which Lewis’ judgment of

conviction became final.

   Lewis did not file this motion until June 28, 2019, which is more than a

year beyond the expiration of the statute of limitations. Thus, Lewis’ motion

is time-barred. See Gillis v. United States, 729 F.3d 641, 643-44 (6th Cir.

2013).

   IV.    CONCLUSION

   Lewis’ motion was untimely, and the Court declines to reach its merits.

His motion to vacate is DENIED.




                                       2
     IT IS ORDERED.


                             s/ Victoria A. Roberts
                             Victoria A. Roberts
                             United States District Judge

Dated: January 2, 2020




                         3
